--------------------------------------------------------------------------------

Exhibit 10.1
 


 
NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 
 
DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT
 
THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT (the "Agreement") made as of the
___ of _____________, 20__.
 
 
BETWEEN:
INTELIMAX MEDIA INC. (the "Company")

 
2320 – 555 West Hastings Street

 
Vancouver, BC V6B 4N4

 
 AND:
_________________________ (the "Subscriber")

 
_________________________

 
_________________________

 
 
WHEREAS:
 
A. The Subscriber wishes to subscribe for _____________ units in the capital
stock of our Company (the “Units”), at a deemed price of $_________ per Unit,
for an aggregate cost of $_________ (the “Subscription Proceeds”) with each Unit
being comprised of one common share and one share purchase warrant.  Each whole
share purchase warrant is non-transferable and will entitle the Subscriber to
acquire another share of the Company’s common stock at $_____ per share (the
“Warrant”) for a period of _____ months;
 
B. The Company is indebted to the Subscriber in the amount of $____________ (the
"Outstanding Amount”);
 
C. In lieu of receiving cash as payment of the Outstanding Amount, the
Subscriber has agreed to accept the Units as payment of the Outstanding Amount
pursuant to the terms and conditions set forth in this Agreement; and
 
D. In lieu of receiving cash in payment of the Subscription Proceeds, the
Company is willing to apply the Outstanding Amount in payment of the
Subscription Proceeds.
 
NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.  
Interpretation

 
1.1 In this Agreement, words importing the singular number only shall include
the plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, corporations, partnerships,
associations, trusts, unincorporated organizations, governmental bodies and
other legal or business entities of any kind whatsoever.
 
1.2 Any reference to currency is to the currency of the United States of America
unless otherwise indicated.
 
1.3 The Warrant is more fully described in Schedule D to this Agreement.
 
2.  
Acknowledgement of Indebtedness

 
2.1 The Company and the Subscriber acknowledge and agree that the Company is
indebted to the Subscriber in the amount of the Outstanding Amount.
 
3.  
Payment of Indebtedness

 
3.1 As full and final payment of the Outstanding Amount to the Subscriber, and
as payment of the Subscription Proceeds to the Company, the Company will on the
Closing Date (as defined herein) issue to the Subscriber the Units, as fully
paid and non-assessable, and the Subscriber will accept the Units as full and
final payment of the Outstanding Amount.
 
4.  
Release

 
4.1 The Subscriber hereby agrees that upon delivery of the Units by the Company
in accordance with the provisions of this Agreement, the Outstanding Amounts
will be fully satisfied and extinguished, and the Subscriber will remise,
release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Outstanding Amounts.
 
5.  
Documents Required from Subscriber

 
5.1 The Subscriber must complete, sign and return to the Company an executed
copy of this Agreement.
 
5.2 The Subscriber must complete, sign and return to the Company an executed
copy of Schedule A to this Agreement.
 
5.3 The Subscriber must complete, sign and return to the Company an executed
copy of Schedule B to this Agreement.
 
5.4 The Subscriber must complete, sign and return to the Company an executed
copy of Schedule C to this Agreement.
 
5.5 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.
 
6.  
Closing

 
6.1 Closing of the offering of the Units (the "Closing") shall occur on or
before ___________ ___, 20__, or on such other date as may be determined by the
Company (the "Closing Date").
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
7.  
Acknowledgements of Subscriber

 
7.1 The Subscriber acknowledges:
 
(a)
no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Units;

 
(b)
the sale and delivery of the Units is conditional upon such sale being exempt
from the prospectus filing and registration requirements, and being exempt from
the requirement to deliver an offering memorandum in connection with the
distribution of the Units under the applicable securities laws or upon the
issuance of such orders, consents or approvals as may be required to permit such
sale without the requirement of filing a prospectus or registration statement;

 
(c)
none of the Units have been or will be registered under the 1933 Act or the
securities laws of any state and the Units may not be offered or sold, directly
or indirectly, in the United States to, or for the account or benefit of, a U.S.
Person or a person in the United States unless registered under the 1933 Act and
the securities laws of all applicable states or unless an exemption from such
registration requirements is available, and the Company has no obligation or
present intention of filing a registration statement under the U.S. Securities
Act in respect of any of the Units ;

 
(d)
the Subscriber may not offer, sell or transfer the Units within the United
States or to, or for the account or benefit of, a U.S. Person, unless the Units
are registered under the 1933 Act and the securities laws of all applicable
states or an exemption from such registration requirements is available;

 
(e)
the acquisition of the Units  has not been made through or as a result of any
“general solicitation or general advertising” (as such terms are used in Rule
502(c) of Regulation D) the distribution of the Units has not been accompanied
by any advertisement, including, without limitation, in printed public media,
radio, television or telecommunications, including electronic display, or as
part of a general solicitation;

 
(f)
the certificates evidencing the Units will bear a legend regarding restrictions
on transfer as required pursuant to applicable Securities Laws, including
applicable federal and state securities laws of the United States;

 
(g)
the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any business plan,
corporate profile or any other document provided to the Subscriber;

 
(h)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

 
(i)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
Subscriber contained herein, the Agreement or in any other document furnished by
the Subscriber to the Company in connection herewith, being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

 
(j)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Units ;

 
(k)
no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

 
(l)
there is no government or other insurance covering any of the Units ;

 
(m)
the Company is relying on an exemption from the requirements to provide the
Subscriber with a prospectus or registration statement and to sell securities
through a person or company registered to sell securities under the securities
laws or other applicable securities legislation and, as a consequence of
acquiring Shares pursuant to this exemption, certain protections, rights and
remedies provided by the securities laws or other applicable securities
legislation including statutory rights of rescission or damages, will not be
available to the Subscriber; and

 
(n)
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase the Units;

 
(ii)  
that any person will refund the purchase price of the Units; or

 
(iii)  
as to the future price or value of any of the Units.

 
8.  
Representations, Warranties and Covenants of the Subscriber

 
8.1
The Subscriber hereby represents and warrants to the Company (which
representations and warranties shall survive the Closing) that:

 
(a)
the Subscriber is resident in the United States;

 
(b)
the Subscriber has received and carefully read this Agreement;

 
(c)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
(d)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Units for an indefinite period of time, and can afford the
complete loss of such investment;

 
(e)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 
(f)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(g)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
(h)
the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Units and the Company, and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the Agreement;

 
(i)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 
(j)
all information contained in the Agreement is complete and accurate and may be
relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Units ;

 
(k)
the Subscriber is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Units with any other person;

 
(l)
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Units ;

 
(m)
the Subscriber has made an independent examination and investigation of an
investment in the Units and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Units and
the Company;

 
(n)
if the Subscriber is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the investor accounts for which the Subscriber acts as a
fiduciary or agent satisfy the definition of an "Accredited Investor", as the
term is defined under Regulation D of the 1933 Act;

 
(o)
if the Subscriber is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the Subscriber has sole investment discretion with respect to
each such account, and the Subscriber has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

 
(p)
the Subscriber is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 
(q)
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Units ;

 
(ii)  
that any person will refund the purchase price of any of the Units ;

 
(iii)  
as to the future price or value of any of the Units; or

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(iv)  
that any of the Units will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Units of the Company on any stock exchange or
automated dealer quotation system.

 
8.2
The Subscriber hereby covenants with the Company (which covenants shall survive
the Closing) that:

  
(a)
the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Units unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

 
(b)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith; and

 
(c)
the Subscriber will not offer or sell any of the Units in the United States or,
directly or indirectly, to U.S. Persons except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws.

 
8.3
In this Agreement, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S.

 
9.  
Representations and Warranties will be Relied Upon by the Company

 
9.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Units under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Units under applicable
securities legislation.  The Subscriber further agrees that by accepting
delivery of the certificates representing the Units on the Closing Date, it will
be representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of Shares and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.
 
10.  
Resale Restrictions

 
10.1 The Subscriber acknowledges that any resale of the Units will be subject to
resale restrictions contained in the securities legislation applicable to each
Subscriber or proposed transferee.  The Subscriber acknowledges that the Units
have not been registered under the 1933 Act of the securities laws of any state
of the United States.  The Units may not be offered or sold in the United States
unless registered in accordance with United States federal securities laws and
all applicable state and provincial securities laws or exemptions from such
registration requirements are available.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
10.2 The Subscriber acknowledges that restrictions on the transfer, sale or
other subsequent disposition of the Units by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section 10.1
above.
 
11.  
Acknowledgement and Waiver

 
11.1 The Subscriber has acknowledged that the decision to purchase the Units was
solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Units.
 
12.  
Legending and Registration of Subject Shares

 
12.1 The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing any of the Units to the effect that the Units
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.
 
12.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
13.  
Costs

 
13.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.
 
14.  
Governing Law

 
14.1 This Agreement is governed by the laws of the Province of British Columbia
and the laws of the Province of British Columbia applicable therein.
 
15.  
Survival

 
15.1 This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Units by the Subscriber.
 
16.  
Assignment

 
16.1 This Agreement is not transferable or assignable.
 
17.  
Execution

 
17.1 The Company shall be entitled to rely on delivery by facsimile machine of
an executed copy of this Agreement and acceptance by the Company of such
facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
 
18.  
Severability

 
18.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
19.  
Entire Agreement

 
19.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Units and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
 
20.  
Notices

 
20.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
address on the signature page of this Agreement and notices to the Company shall
be directed to it at Suite 2320, 555 W. Hastings Street, Vancouver, BC, V6B 4N4,
Attention the President, telephone number (604) 742-1111.
 
21.  
Counterparts

 
21.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 


TO:  INTELIMAX MEDIA INC. (the “Issuer”) 2320 - 555 WEST HASTINGS STREET,
VANCOUVER, BC, V6B 4N4
 
________ Units
US$_________
The Subscriber owns, directly or indirectly, the following securities of the
Issuer:
 ________________________________________________________________
[Check if applicable]  The Subscriber is oan affiliate of the Issuer or oa
member of the professional group

 
The Subscriber directs the Issuer to issue, register and deliver the
certificates representing the Units as follows:
 
REGISTRATION INSTRUCTIONS
 
DELIVERY INSTRUCTIONS
     
Name to appear on certificate
 
Name and account reference, if applicable
     
Account reference if applicable
 
Contact name
     
Address
 
Address
         
Telephone Number

 
EXECUTED by the Subscriber this _______ day of _____________, 20__. By executing
this Subscription Agreement, the Subscriber certifies that the Subscriber and
any beneficial purchaser for whom the Subscriber is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.
 
WITNESS:
 
EXECUTION BY SUBSCRIBER:
   
X
Signature of Witness
 
Signature of individual (if Subscriber is an individual)
   
X
Name of Witness
 
Authorized signatory (if Subscriber is not an individual)
     
Address of Witness
 
Name of Subscriber (please print)
         
Name of authorized signatory (please print)
Accepted this _____ day of ____________, 20__
   
INTELIMAX MEDIA INC.
 
Address of Subscriber (residence)
Per:
       
*Telephone Number
Authorized Signatory
       
*E-mail address
         
*Social Security/Insurance No./Gov ID No.:



*Required from all Subscribers
 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE B
 
UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.
 
This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of the
Issuer.  The purpose of this Questionnaire is to assure the Issuer that each
Subscriber will meet the standards imposed by the 1933 Act and the appropriate
exemptions of applicable state securities laws.  The Issuer will rely on the
information contained in this Questionnaire for the purposes of such
determination.  The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(2) and Regulation D of the 1933 Act.  This Questionnaire is not an
offer of the Securities or any other securities of the Issuer in any state other
than those specifically authorized by the Issuer.
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, each
Subscriber agrees that, if necessary, this Questionnaire may be presented to
such parties as the Issuer deems appropriate to establish the availability,
under the 1933 Act or applicable state securities law, of exemption from
registration in connection with the sale of the Securities hereunder.
 
The Subscriber covenants, represents and warrants to the Issuer that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (Please
initial in the space provide those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies.)
 
 
  Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

 
 
  Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, and exclusive of the person’s residence, on the date of
purchase exceeds US $1,000,000.

 
 
  Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $360,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
 
  Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 361(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
  Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 
 
  Category 6
A director or executive officer of the Issuer.

 
 
  Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

 
 
  Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
Note that prospective Subscriber claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.
 
If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 
_____________________________________________________________________________________________
 
The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the Issuer
promptly of any change in any such information.  If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Subscriber represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 20___.
 
If a Corporation, Partnership or Other Entity:
 
 
 
If an Individual:
_______________________________________________
Print of Type Name of Entity
_______________________________________________
Signature of Authorized Signatory
_______________________________________________
Type of Entity
_______________________________________________
Signature
_______________________________________________
Print or Type Name
 
 

 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
CANADIAN
45-106 INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the  Agreement.
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106").  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Company that:
 
1.
the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

 
2.
the Subscriber is (tick one or more of the following boxes):
 

(A)
a director, executive officer, employee or control person of the Company or an
affiliate of the Company
  o
(B)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company
  o
(C)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company
  o
(D)
a close personal friend of a director, executive officer, founder or control
person of the Company
  o
(E)
a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company
  o
(F)
an accredited investor
  o
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F
  o
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F
  o
(I)
purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000
  o

 
3.
if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

 
_______________________________________________________________________________
 
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
box G or H, also indicate which of A to F describes the securityholders,
directors, trustees or beneficiaries which qualify you as box G or H and provide
the names of those individuals.  Please attach a separate page if necessary).
 
4.
if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):
 

(A)
a founder of the Company
  o
(B)
an affiliate of a founder of the Company
  o
(C)
a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Company
  o
(D)
a person that is a control person of the Company
  o
(E)
an accredited investor
  o
(F)
purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000
  o

 
5.
if the Subscriber has checked box A, B, C or D in Section 4 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:

 
_______________________________________________________________________________
 
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder, affiliate and control person which you have the
above-mentioned relationship with.)
 
6.
if the Subscriber has ticked box F in Section 2 or box E in Section 4 above, the
Subscriber satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 
 
o
(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

 
 
o
(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

 
 
o
(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

 
 
o
(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

 
 
o
(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

 
 
o
(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

 
 
o
(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
o
(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

 
 
o
(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 
 
o
(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

 
 
o
(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 
 
o
(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 
 
o
(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

 
 
o
(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

 
 
o
(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 
 
o
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 
 
o
(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

 
 
o
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

 
 
o
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 
 
o
(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;

 
 
o
(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
o
(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 20___.
 
 
If an Individual:
 
 If a Corporation, Partnership or Other Entity:
_______________________________________________
Signature
 
_______________________________________________
Print or Type Name 
 
_______________________________________________
Print or Type Name of Entity
 
_______________________________________________
Signature of Authorized Signatory
 
_______________________________________________
Type of Entity

 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
SCHEDULE D
 
WARRANT CERTIFICATE


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:30 P.M. (BRITISH COLUMBIA TIME) ON ___________ ____, 20__
 
SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF
INTELIMAX MEDIA INC.
 
incorporated in the Province of British Columbia
 
WARRANT CERTIFICATE
 
THIS IS TO CERTIFY THAT __________________ (the “Holder”), of
___________________________, has the right to purchase, upon and subject to the
terms and conditions hereinafter referred to, up to ___________ fully paid and
non-assessable common shares (the “Shares”) in the capital of Intelimax Media
Inc. (hereinafter called the “Company”) on or before 4:30 p.m. (British Columbia
time) on ___________ ___, 20___ (the “Expiry Date”) at a price per Share (the
“Exercise Price”) of US$______ on the terms and conditions attached hereto as
Exhibit “A” (the “Terms and Conditions”).
 
 
1.
ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE.  THIS
CERTIFICATE REPRESENTS _________ WARRANTS.

 
 
2.
These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 
 
3.
Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

 
IN WITNESS WHEREOF the Company has executed this Warrant Certificate this ____
day of ____________, 20__.
 
INTELIMAX MEDIA INC.
 
Per:         ___________________________________________  
 
Authorized Signatory
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


TERMS AND CONDITIONS dated ____________ ___, 20__, attached to the Warrants
issued by Intelimax Media Inc.
 
1.  
INTERPRETATION

 
 
1.1  
Definitions

 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
(a)
“Company” means Intelimax Media Inc. until a successor corporation will have
become such as a result of consolidation, amalgamation or merger with or into
any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

 
(b)
“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 
(c)
“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 
(d)
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 
(e)
“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 
(f)
“shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

 
(g)
“Warrant Holders” or “Holders” means the holders of the Warrants; and

 
(h)
“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.

 
1.2  
Gender

 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.
 
1.3  
Interpretation not affected by Headings

 
The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.
 
1.4  
Applicable Law

 
The Warrants will be construed in accordance with the laws of the Province of
British Columbia.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
ISSUE OF WARRANTS

 
2.1
Additional Warrants

 
The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.
 
2.2
Warrant to Rank Pari Passu

 
All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.
 
2.3  
Issue in substitution for Lost Warrants

 
(a)
In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 
(b)
The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

 
2.4  
Interpretation not affected by Headings

 
The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.
 
3.  
NOTICE

 
3.1
Notice to Warrant Holders

 
Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
3.2
Notice to the Company

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company, and any such notice will be deemed to have been
given and received by the Company to whom it was addressed if mailed, on the
third day following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time or mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.
 
4.  
EXERCISE OF WARRANTS

 
4.1  
Method of Exercise of Warrants

 
The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company, at par, in
Vancouver, Canada, for the purchase price applicable at the time of surrender in
respect of the shares subscribed for in lawful money of the United States of
America, to the Company at the address set forth in, or from time to time
specified by the Company pursuant to, Section 3.2.
 
4.2  
Effect of Exercise of Warrants

 
(a)
Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 
(b)
Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

 
4.3  
Subscription for Less Than Entitlement

 
The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.
 
4.4
Warrants for Fractions of Shares

 
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.
 
4.5
Expiration of Warrants

 
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.
 
4.6
Time of Essence

 
Time will be of the essence hereof.
 
4.7
Subscription Price

 
Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$____.  One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.8
Adjustment of Exercise Price

 
(a)
The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 
(i)
If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

 
(ii)
In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a “Reorganization”), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.
 
In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.
 
The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).

 
(b)
The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 
4.9
Determination of Adjustments

 
If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.
 
5.  
COVENANTS BY THE COMPANY

 
5.1
Reservation of Shares

 
The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
6.  
WAIVER OF CERTAIN RIGHTS

 
6.1
Immunity of Shareholders, etc.

 
The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.
 
7.  
MODIFICATION OF TERMS, MERGER, SUCCESSORS

 
7.1
Modification of Terms and Conditions for Certain Purposes

 
From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.
 
7.2
Warrants Not Transferable

 
The Warrant and all rights attached to it are not transferable.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
FORM OF SUBSCRIPTION
 
TO:
Intelimax Media Inc.

 
2320 - 555 West Hastings, Vancouver, British Columbia, V6B 4N4



 
The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Intelimax Media Inc. (the “Company) pursuant to
the within Warrants at US$____ per Share on the terms specified in the said
Warrants.  This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.
 
The undersigned hereby directs that the Shares be registered as follows:


NAME(S) IN FULL
 
ADDRESS(ES)
 
NUMBER OF SHARES
___________________________   ___________________________  
___________________________ ___________________________   
___________________________   ___________________________    
TOTAL:
  ___________________________ 

 
(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).
 
DATED this ________ day of __________________ , ______.
 
In the presence of:
 
___________________________                                                
___________________________
Signature of
Witness                                                                           Signature
of Warrant Holder
 
Please print below your name and address in full.
 
Name (Mr./Mrs./Miss)         ___________________________
 
Address                                   ___________________________
 
                                                 ___________________________


 
INSTRUCTIONS FOR SUBSCRIPTION
 
The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.
 
In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.
 
If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

